DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 12/6/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/6/21 has been entered.
 
                                               Allowable Subject Matter
3.  	Claims 1 – 52 are allowed.
 	The following is a statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “one or more cartridges connected serially along the flow of media between an inflow 
                                                        Conclusion
4.   	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.5. 	Bloss (6,089,102) discloses an apparatus for measuring the volume of flowing media and a corresponding method. 	Van Orsdol (8,915,145) discloses a multiphase mass flow metering system and method using density and volumetric flow rate determination. 6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.